DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/09/2020 is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
Para26, typo “bearing arrangement 90”
Para39 last sentence, interface plate 214 and radial bearing body 203 appear to have swapped positions grammatically, as Fig8 shows bolts 219.1/2 directly preventing the movement of body 203 and thus thereby plate 214. The office notes that Claim 8 appears to correspond to the Fig8 as opposed to Para39
Explicit correction or clarification is required.
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig1
Show wind direction, due to usage of up/down stream directions in specification
Fig3
Ref char 82 lead line missing arrow head
Reference character 81 missing in specification
Hashing designating separate components does not properly correspond between Fig3 and 5;
bottom of Fig3 within region V uses the same hashing for structure 300/302, however the top of Fig3 within corresponding region V uses different hashing for parts 300/302. Para33 discloses that “axial collar 301 extends along an entire circumference of the drive shaft 90”, thus there is a drawing error.
Fig4
Ref char 201 indicates a solid structure as “lubrication flooded chamber”
Ref char 203 indicates empty space as “radial bearing body”
Move ref char 200 further out and change lead line to end with arrow head, to improve clarity
Fig5
Rotate view to be flat, as opposed to currently off-cocked angle
Move ref char 100 further out and change lead line to end with arrow head, to improve clarity
Ref char 103 indicates empty space as “radial bearing body”
Ref char 112.3 missing in specification
Ref char 112.4 missing in specification
Fig6
Ref char 83 lead line missing arrow head
Ref char 82 lead line missing arrow head
Ref char 205.5 missing, per Para34
Show 7-7 cross-sectional cut indicator, per Para35
Fig6/7
Use consistent ref char decimal “[].x” to indicate bearing pads / bearing units, to improve clarity
Might be easier/clearer to indicate on Fig6
Fig7
Show 8-8 cross-sectional cut indicator, per Para36
Might be easier/clearer to indicate on Fig6
Fig8
Missing ref char 70 per Para36
Missing ref char 202 per Para36
Missing ref char 80 per Para36
Missing ref char 217 per Para 38
Ref char 218 missing in specification
Fig9
Improperly numbering of views, see MPEP 1.84(u)
Add ref char 215 underlined on face of left-front view, to improve clarity
Throughout
Move ref char 100/200/300 further out and change lead line to end with arrow head, to improve clarity
Instant ref char indicates assemblies
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, “a cylindrical seat of the radial fluid bearing” as cylindrical seat 202 is of the bearing housing not the radial bearing.
Claim 11, “a spring connection”
Claim 12, “a rotor operatively connected to drive the drive shaft and a generator operatively connected to be driven by the drive shaft.” as the office notes that in particular Fig1/2 which are the only figures that show either of the “rotor” or the “generator” and both figures fail to show the claimed connectivity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Recitations of “and/or” will be read as “or” due to BRI.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“attachment means” first recited in claim 4
Corresponding structure:
A through hole, bolt, threaded bolt, as informed by Para14/15 and original claim 5
Or equivalents

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means of at least one fastening element” first recited in claim 8
Corresponding structure:
Bolts, as informed by Para39
The office notes that:
Para14 discloses the corresponding structure for “attachment means element” which is a different structure than “fastening element” in the instant application
Para17 discusses “fastening element” but fails to provide corresponding structure
Or equivalents
“means of a spring connection” first recited in claim 8
Corresponding structure:
No corresponding structure – See 35 USC 112 section below.
The office notes that while Para20 states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”; this fails to disclose any corresponding structure that performs the claimed functionality.
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Such claim limitation(s) is/are: 
“means of limit stops” first recited in claim 7
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8, swap the comma for an “and” to improve clarity
L14, recitation “the interface part” lacks formal antecedent basis from L13
The instant objection is extended to all further instances and further similar instances
Claim 2
L2, recitation “which is” creates some confusion regarding which structure is claimed corresponds to the recited limitation
Amendment of “plate [[, which]] is located opposite of the first curved interface plate side and
Claim 3
L2, recitation “which is” creates some confusion regarding which structure is claimed corresponds to the recited limitation
Corresponding amendment to that discussed in claim 2 would improve claim clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L15, limitation “is attached to one” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if each one of a multiple of radial bearing pads is attached to a single one of the multiple radial tiltable support structures, or if each one of a multiple of radial bearing pads is attached to a corresponding one of …
L14, limitation “the radial bearing pad” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L15, limitation “the radial bearing” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis
Claim 2
L2, limitation “which is” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which structure is claimed correspond
Claim 4
L2-3, limitation “the at least one interface plate” renders the claim indefinite, as the metes and bounds of the claim are unknown, as due to the recitation of “at least one of the …” L1-2 it is unknown what structure the cited limitation references
Claim 5
L1-2, limitation “the at least one interface plate attachment means” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 11
L2-3, limitation “means of a spring connection” renders the claim indefinite, as discussed directly below.
Claims dependent on a rejected claim are rejected based on dependency.

Claim 11 limitation “means of a spring connection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As Para20 is the closest to providing support states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”, however this fails to disclose any corresponding structure that performs the claimed functionality. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11
L2-3, limitation “means of a spring connection” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation; as Para20 is the closest disclosure to providing written support states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”, however this fails to disclose any corresponding structure that performs the claimed functionality.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US 9,995,283 or US 2017/0260970 in the alternative) in view of O’Reilly (US 5,743,657).
NOTE: all Stiesdal citations will be written in reference to the patent version, for the sake of clarity of the record.
Claim 1
Stiesdal discloses:
“A bearing arrangement for a wind turbine (Fig1-6) comprising:
a bearing housing (stationary housing 1);
a drive shaft (rotatable shaft 2) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (best seen Fig1);
a downwind bearing (radial bearing 5); and
an upwind bearing (radial bearing 4), wherein the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (best seen Fig1), further wherein the downwind bearing and/or the upwind bearing is a radial fluid bearing (radial bearings 4/5; C2L25-28) comprising multiple radial bearing bodies (best seen Fig1/3, multiple radial bearings 4/5), …
…”
Stiesdal is silent to a particular tiltable support structure or a curved interface plate in contact with a cylindrical seat, however Stiesdal does disclose (C4L22-39) that the radial bearing arrangement supports both radial forces and tilting moments.
O’Reilly teaches (Fig1-4, bearing arrangement 12) that:
… multiple radial tiltable support structures (ball 23) secured to the multiple radial bearing bodies (best seen Fig1), 
wherein each one of a multiple of radial bearing pads (tilting pad 15.sub.1-4) is attached to one of the multiple radial tiltable support structures (ball 23) and the multiple radial bearing pads are arranged about the drive shaft (best seen Fig1, pads 15, shaft 11);
wherein at least one curved interface plate (curved shim plate 35; C6L40-54) is attached to at least one of the multiple radial bearing bodies opposite of the radial bearing pad (best seen Fig1, curved shim plate 35 attached to bearing oppose pad 15), and the interface plate is arranged in contact with a cylindrical seat of the radial fluid bearing (cavity seat 28).”
O’Reilly further teaches (C2L38-43) that the arrangement of O’Reilly provides the advantage of a simple and cost effective bearing pad structure that provides improved bearing stiffness and improved replacement allowance.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the tiltable bearing pad arrangement of O’Reilly to the arrangement of Stiesdal in order to gain the advantages of a simple and cost effective bearing pad structure that provides improved bearing stiffness and improved replacement allowance to the arrangement of Stiesdal.
Claim 2
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein a first interface plate side of the at least one interface plate, which is contact with the cylindrical seat, has a curvature corresponding to a curvature of the cylindrical seat (O’Reilly: best seen Fig1, curved shim plate 35; C6L40-54).”
Claim 3
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 2, wherein a second interface plate side of the at least one interface plate, which is located opposite of the first interface plate side, is predominantly plain or plain (O’Reilly: best seen Fig1, curved shim plate 35 lacks any significant protrusions).”
Claim 4
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the at least one interface plate comprises at least one interface plate attachment means for attaching the at least one interface plate to the at least one of the multiple radial bearing bodies (O’Reilly: best seen Fig1, curved shim plate 35 has multiple through holes corresponding to bolts 29 and shank 52).”
Claim 5
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the at least one interface plate attachment means is an interface plate through hole (O’Reilly: best seen Fig1, curved shim plate 35 has multiple through holes corresponding to bolts 29 and shank 52).”
Claim 6
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the cylindrical seat is formed in the bearing housing (O’Reilly: best seen Fig1, cavity seat 28 formed in housing 13).”
Claim 7
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the at least one of the multiple radial bearing bodies to which the at least one interface plate is attached is fixed by means of limit stops attached to the cylindrical seat (O’Reilly: best seen Fig1, pad 15 is fixed by way of pad stops 45 which itself is attached to housing 13 which forms cavity seat 28), further wherein the limit stops are adjacent to the at least one of the multiple radial bearing bodies in a tangential direction along a circumference of the cylindrical seat (O’Reilly: best seen Fig1, pad stops 45 are circumferentially adjacent to the bearing bodies).”
Claim 8
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the at least one of the multiple radial bearing bodies to which the at least one interface plate is attached is fixed to the cylindrical seat by means of at least one fastening element (O’Reilly: best seen Fig1, recess socket 22 is fixed to cavity seat 22 of housing 13 by way of bolts 29), further wherein the at least one fastening element at least partially extends through the at least one of the multiple radial bearing bodies (O’Reilly: best seen Fig1, bolts 29).”
Claim 9
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the multiple radial tiltable support structures comprises a ball head (O’Reilly: best seen Fig1, ball 23 and recess socket 22 are hemispherical; C4L10-25).”
Claim 10
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 9, wherein the at least one of the multiple radial bearing bodies securing the at least one of the multiple radial tiltable support structures comprising the ball head comprises a ball socket for the ball head (O’Reilly: best seen Fig1, ball 23 and recess socket 22 are hemispherical; C4L10-25).”
Claim 11
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the multiple tiltable support structures is secured to at least one of the multiple radial bearing bodies by means of a spring connection (O’Reilly: C5L27-30 in particular with C4L66-C5L30 for full context, biasing spring on shank 52 to urge ball 23 contact with recess socket 22).”

Claim 12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of O’Reilly, and in further view of Wendeberg (US 9,915,246).
Claim 12
The combination of Stiesdal and O’Reilly discloses the bearing arrangement for a wind turbine of claim 1, however the combination of Stiesdal and O’Reilly is silent to locating the bearing arrangement within its disclosed working environment.
Wendeberg teaches (Fig8; C15L23-38) that it is known in the art of wind turbines to operatively connect the rotor 81/80 to the main rotor shaft 2 of a wind turbine that is supported with two radial bearings 11/31, and to operatively connect the main rotor shaft 2 to drive generator 83.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the combination of Stiesdal and O’Reilly to the known wind turbine arrangement of Wendeberg as one of ordinary skill in the art would have to make such a modification to the combination of Stiesdal and O’Reilly in order to practice the disclosure of combination of Stiesdal and O’Reilly within the intended working environment of the combination of Stiesdal and O’Reilly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747